[DO NOT PUBLISH]


                  IN THE UNITED STATES COURT OF APPEALS

                             FOR THE ELEVENTH CIRCUIT
                              ________________________                         FILED
                                                                      U.S. COURT OF APPEALS
                                                                        ELEVENTH CIRCUIT
                                     No. 05-15691                            April 4, 2007
                               ________________________                  THOMAS K. KAHN
                                                                              CLERK
                          D. C. Docket No. 02-21485 CV-CMA

STEPHANE E. CHAYEGAN,

                                                                            Plaintiff-Appellant,

                                             versus

L’OREAL, S.A.,
A French corporation,
PARBEL OF FLORIDA, INC.,
A New York Corporation,

                                                                        Defendants-Appellees.

                               ________________________

                       Appeal from the United States District Court
                           for the Southern District of Florida
                             _________________________

                                        (April 4, 2007)

Before ANDERSON and BARKETT, Circuit Judges, and STROM,* District Judge.


       *
         Honorable Lyle E. Strom, United States District Judge for the District of Nebraska,
sitting by designation.
PER CURIAM:

       After oral argument and careful consideration of the record, we conclude that

the judgment of the district court is due to be affirmed. With respect to the

plaintiff’s claim that the promotion which his immediate superior, Lauzat, offered

him on October 18, 2000, was denied for discriminatory reasons, we assume

arguendo that there were genuine issues of material fact sufficient to avoid

summary judgment. However, we also conclude that the jury necessarily rejected

plaintiff’s arguments in this regard. In other words, in light of the evidence

submitted to the jury, the jury instructions, and the plaintiff’s arguments to the jury

to support plaintiff’s position at trial, we conclude that the jury’s rejection of

plaintiff’s termination arguments necessarily meant that the jury rejected plaintiff’s

argument that defendant discriminated against plaintiff, as well as plaintiff’s

argument that the worldwide sales coordinator position was a sham offer, merely a

pretext to induce plaintiff to resign as defendant allegedly desired for

discriminatory reasons.1

       1
         The jury’s verdict finding that plaintiff had not been terminated necessarily entailed the
rejection of plaintiff’s theory based on Thomas v. Dillard Department Stores, 116 F.3d 1432
(11th Cir. 1997), as well as the rejection of the allegedly discriminatory comments, as these were
introduced to establish, inter alia, the defendant’s intent to terminate plaintiff under Thomas.
Thus, plaintiff would be precluded from arguing that the sham offer or the comments render the
defendant’s proffered reasons for denying the promotion pretextual. Arguably, the jury’s verdict
does not foreclose plaintiff from arguing that the reasons themselves are false; however, we agree
with the district court and the magistrate judge that plaintiff has failed to rebut each of the

                                                 2
       With respect to plaintiff’s claims of retaliation, we conclude that plaintiff’s

primary claim is without merit because the defendant’s decision to deny the

promotion suggested by Lauzat was made before any protected activity on the part

of plaintiff. We also find no merit in plaintiff’s other claims of retaliation, or in his

breach of contract, antitrust, and other employment discrimination claims.

       Accordingly, the judgment of the district court is

       AFFIRMED.




proffered nondiscriminatory reasons given by the defendant for the denial.

                                                3